Citation Nr: 1133938	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sinusitis prior to December 4, 2009.

2.  Entitlement to a rating in excess of 30 percent from December 4, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for sinusitis and assigned a 10 percent rating, effective October 6, 2000.  The Board remanded the claim for additional development in December 2005.  A February 2007 rating decision found clear and unmistakable error in the effective date for service connection for sinusitis and amended the effective date to January 25, 1974.  That decision also awarded a 10 percent initial rating effective January 25, 1974.  

The Veteran testified before the Board in February 2009.  In November 2009, the Board remanded this claim for additional development.  In a rating decision issued in January 2011, the Veteran was awarded a 30 percent rating for sinusitis, effective December 4, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 7, 1996, the Veteran's sinusitis was not manifested by frequently incapacitating recurrences, severe and frequent headaches, and purulent discharge or crusting reflecting purulence.

2.  From October 7, 1996, to March 10, 2004, the Veteran's sinus disorder was not manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Nor was it manifested by frequently incapacitating recurrences, severe and frequent headaches, and purulent discharge or crusting reflecting purulence.

3.  Since March 10, 2004, the Veteran's sinusitis has been manifested by numerous non-incapacitating episodes characterized by headaches and pain and requiring prolonged antibiotic treatment and surgical intervention.

4.  Since December 4, 2009, the Veteran's sinusitis has not required radical surgery or manifested in chronic osteomyelitis or constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Nor has it manifested by chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations.


CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, the criteria for a rating in excess of 10 percent for a sinus disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6501, 6510 (1996).

2.  From October 7, 1996, to March 10, 2004, the criteria for a rating in excess of 10 percent for a sinus disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.012, 3.159, 4.97, Diagnostic Codes 6510, 6522 (2010); C.F.R. § 4.97, Diagnostic Codes 6501, 6510 (1996).

3.  From March 10, 2004, the criteria for a 30 percent rating for a sinus disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.012, 3.159, 4.97, Diagnostic Codes 6510, 6522 (2010); C.F.R. § 4.97, Diagnostic Code 6501, 6510 (1996).

4.  From December 4, 2009, the criteria for a rating in excess of 30 percent for a sinus disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.012, 3.159, 4.97, Diagnostic Codes 6510, 6522 (2010); C.F.R. § 4.97, Diagnostic Code 6501, 6510 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Service connection for sinusitis has been established effective January 25, 1974, and a 10 percent rating has been in effect since that time and a rating of 30 percent effective December 4, 2009. 

Since the January 25, 1974, effective date for service connection for sinusitis, the criteria for rating sinus disabilities were revised, effective October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  The Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran.  However, the amended version of the criteria will only be applied from the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's sinus disability has been rated under Diagnostic Code 6510 which pertains to chronic pansinusitis.  38 C.F.R. § 4.97 (2010).  Also potentially relevant to the Veteran's claim are Diagnostic Codes 6522, 6523, and 6524, which pertain to forms of rhinitis.  38 C.F.R. § 4.97 (2010).

Prior to October 7, 1996, the rating code for chronic sinusitis under Diagnostic Code 6510 provided for a 0 percent disability rating for sinusitis with x-ray manifestations only or with mild or occasional symptoms.  A 10 percent disability rating was warranted for moderate sinusitis with discharge or crusting or scabbing, and infrequent headaches.  A 30 percent disability rating was warranted for severe sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge or crusting reflecting purulence.  A maximum 50 percent disability rating was warranted for postoperative chronic sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms following repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).

For chronic and atrophic rhinitis prior to October 7, 1996, a 10 percent rating was warranted for chronic atrophic rhinitis with definite atrophy of infranasal structure and moderate secretion.  A 30 percent rating was warranted for chronic atrophic rhinitis manifested by atrophic changes and moderate crusting and ozena.  A 50 percent rating was warranted for chronic atrophic rhinitis with anosmia, massive crusting and marked ozena.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

Effective from October 7, 1996, Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Rating Formula for Sinusitis set forth in the rating schedule following Diagnostic Code 6514.  The General Rating Formula for Sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2010). 

Under the General Rating Formula for Sinusitis, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Codes 6510-6514, General Rating Formula for Sinusitis (2010).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2010).

Under Diagnostic Code 6522 for allergic or vasomotor rhinitis, a 10 disability percent rating is awarded where the condition is not manifested by polyps, but where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent disability rating is awarded when the medical evidence shows evidence of polyps.  38 C.F.R. § 4.97 (2010).  Under Diagnostic Code 6523, a 10 percent disability rating is awarded for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 50 percent rating is awarded for bacterial rhinitis with rhinoscleroma.  38 C.F.R. § 4.97 (2010).  Finally, under Diagnostic Code 6524, a 20 percent rating is awarded for granulomatous rhinitis infection other than Wegener's granulomatosis or lethal midline granuloma.  A 100 percent rating is awarded for Wegener's granulomatosis or lethal midline granuloma.  38 C.F.R. § 4.97 (2010).

The amended version of the criteria, effective October 7, 1996, are only applicable from the effective date of the change.  Therefore, the Board will first consider entitlement to an increased initial rating for sinusitis for the period prior to October 7, 1996, based on the rating criteria in effect prior to October 7, 1996.  Then, the Board will consider entitlement to a rating in excess of 10 percent for sinusitis for the period from October 7, 1996, to December 4, 2009, and entitlement to a rating in excess of 30 percent for the period from December 4, 2009, based on both the old and revised rating criteria and apply the version most favorable to the Veteran.

Prior to October 7, 1996

Prior to October 7, 1996, the Veteran's service-connected sinusitis was rated as 10 percent disabling.  

Service medical records show a complaint of watery eyes and a notation of sinus problems during an August 1973 optometry appointment.  There were no further references to sinus problems in service and the Veteran's December 1973 separation examination was normal.
 
In April 1974, the Veteran reported a two to three week history of a cold involving generalized aches and a runny nose.  His pharynx and tonsils were inflamed.  A flu-like syndrome was diagnosed and antibiotics were prescribed.  Upon VA examination in July 1975, there was mild tenderness over the left maxillary sinus, but no tenderness over the right or frontal sinuses.  The Veteran's nose, mouth, and throat were essentially negative.  Imaging of the sinuses showed chronic left hypertrophic maxillary sinusitis and mild bilateral frontal sinusitis.  There was no evidence of polyps.  The Veteran also complained of headaches that came and went over the eyes and indicated that Tylenol helped.  He also reported that sometimes he had to lie down due to his headaches.  The VA examiner diagnosed chronic left hypertrophic maxillary sinusitis, mild bilateral frontal sinusitis, and hypertrophy of the nasal turbinates with deviation of nasal septum.  

VA medical records show that in March 1976, February 1977, and March 1977, the Veteran complained of cold symptoms to include a runny nose, sore throat, headaches, and a dry cough.  Diagnoses were made of upper respiratory infection (URI) and viral URI and antibiotics were prescribed.  In August 1980, the Veteran was treated for a two month history of headaches.

The record thereafter shows a history of sinusitis reported on a March 1989 correctional health care report of health assessment.  Correctional medical records dated from March 1989 to February 1994 show various complaints of frequent nasal congestion and cold symptoms, including a sore throat, runny nose, stuffy head, headaches, and coughing.  Treatment included Sudafed, Tylenol, Dimetapp, cough tabs, cold treatment, and bed rest. 

VA medical records show treatment in August 1994 for sinus problems, including nasal congestion with drainage.  Examination of the nose and pharynx was unremarkable and chronic sinusitis was diagnosed.  

Based on the foregoing evidence, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to October 7, 1996.  The evidence prior to October 7, 1996, does not show severe sinusitis with frequently incapacitating recurrences, severe and frequent headaches, and purulent discharge or crusting reflecting purulence.  Indeed, the evidence prior to October 1996 does not show any incapacitating episodes or any evidence of purulent discharge or crusting.  Although medical records dated from April 1974 to August 1994 do show some evidence of antibiotic treatment for upper respiratory infections, they are negative for subjective complaints or objective findings of purulence or crusting.  Additionally, those records show only occasional treatment for cold and sinus symptoms, including headaches, and do not show recurring episodes of incapacitation.  Accordingly, the Board finds that a higher 30 percent rating is not warranted under Diagnostic Code 6510 of the old rating criteria for sinusitis for the period prior to October 7, 1996.  38 C.F.R. § 4.97 (1996).  

The Board has also considered whether a higher rating might be warranted under other relevant diagnostic codes and finds that a preponderance of the evidence is against such a finding.  The evidence prior to October 7, 1996 does not show any atrophy of the infranasal structure or moderate crusting with ozena to warrant a higher rating under Diagnostic Code 6501 for chronic atrophic rhinitis.  Therefore, a higher 30 percent rating is not warranted under Diagnostic Code 6501 of the old rating criteria.  38 C.F.R. § 4.97 (1996).  

Accordingly, the Board finds that the overall disability picture does not meet or more nearly approximate the criteria contemplated for a schedular rating in excess of 10 percent disabling under rating criteria in effect prior October 7, 1996.  38 C.F.R. § 4.7.  Thus, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the period prior to October 7, 1996, under the old schedular rating criteria.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From October 7, 1996, to December 4, 2009

For the period from October 7, 1996, to December 4, 2009, the Veteran's service-connected sinusitis was rated as 10 percent disabling.

VA medical records show that in December 2000, the Veteran complained of a sinus headache, sinus drainage, and sinus pressure.  Allergic rhinitis and chronic sinusitis were diagnosed and a 10-day course of antibiotics was prescribed.  The Veteran was seen again in July 2001, at which time he was noted to have bulging frontal sinuses with tenderness and fullness on palpation.  There was clear nasal drainage in one nostril with marked edema and erythema of the nasal turbinates.  Sinusitis was diagnosed.  A VA general medical examination in February 2002 revealed no tenderness over the sinuses.  

In January 2004, the Veteran complained of a headache and sinus pain.  In February 2004, he attended a VA sinus examination during which he complained of watery eyes and post nasal drainage.  He also reported headaches and trouble breathing through his nose when he was congested.  There was no history of purulent discharge.  The examiner noted that the Veteran used nasal sprays and loratadine for his sinus condition.  The examiner noted that x-rays performed in January 2004 revealed mucosal thickening of the frontal and ethmoid sinuses.  There was no evidence of polyps or bony abnormalities.  On physical examination, the nose revealed no evidence of congestion, purulent discharge, or crusting.  However, there was slight tenderness over the left maxillary sinus and some mild postnasal drainage.  The examiner diagnosed chronic frontoethmoidal sinusitis.

Thereafter, in March 2004, the Veteran complained of chronic nasal drainage, mostly post nasal, and left frontal headaches for approximately the last 30 years.  He complained of a decreased sense of smell, nasal congestion, itchy and watery eyes, and frequent sneezing.  It was noted that the Veteran was seen in the Emergency Room a few days prior and was prescribed a 10-day course of antibiotics.  On physical examination, the Veteran had allergic shiners bilaterally and his nose revealed a severely enlarged inferior turbinate with clear mucus.  Telescopic inspection of the nasal cavities revealed a swollen inferior turbinate and a swollen ostiomeatal complex.  There was no purulence, but tissue was inflamed.  An acute episode of sinusitis was diagnosed.  The Veteran was advised to finish the 10-day course of antibiotics prescribed to him in the Emergency Room, and to follow-up with another 20-day course of antibiotics.  He was also advised to continue a nasal steroid and start a nasal saline spray.

In April 2004, a CT scan showed continued chronic sinusitis changes, even after 21 days of antibiotic therapy.  On physical examination, no purulence was seen anteriorly.  A bilateral functional endoscopic sinus surgery was recommended and scheduled for May 2004.  However, the Veteran did not show for the surgery.  The Veteran was subsequently prescribed a 10-day course of antibiotics for sinusitis in November 2004.  In March 2005, he was again treated for a sinus infection.  At that time he complained of a sinus headache, purulent nasal discharge, ear fullness, and tooth pain.  He reported receiving treatment from a private provider five days prior involving a course of antibiotics.  However, his symptoms persisted and he was prescribed another 10-day course of antibiotics.

In July 2005, the Veteran presented for VA treatment with complaints of a sinus headache for two days.  He also reported nasal drainage and pain, but no fever, chills, ear pain, sore throat, or coughing.  Physical examination revealed some tenderness over the maxillary and frontal sinuses with some post nasal drainage.  Chronic sinusitis with allergic rhinitis were diagnosed and antibiotics were prescribed.  In August 2005, the Veteran complained of moderate congestion of the nasal turbinates and pain and pressure over the frontal sinuses.  Antibiotics were prescribed.  In September 2005, the Veteran complained of chronic nasal drainage, pain and pressure in between his eyes and his frontal area, some decreased sense of smell, itchy/watery eyes, and sneezing.  Physical examination revealed turbinate hypertrophy, nasal septal deviation to the right, and some mild purulent crusting.  There were no polyps or masses.  Allergic rhinitis and chronic rhinosinusitis were diagnosed and antibiotics were prescribed.  It was noted that the Veteran would possibly benefit from a functional endoscopic sinus surgery and would also likely need a septoplasty/turbinoplasty.  

In October 2005, a CT scan showed minimal mucosal thickening in the bilateral maxillary sinuses, significantly decreased since the previous examination in April 2004.  There was moderate mucosal thickening at the ostiomeatal complexes with resorption of the bilateral uncinate processes, likely due to chronic inflammation.  There was also mild mucosal thickening in the bilateral anterior and posterior ethmoid air cells and mild mucosal thickening in the frontal sinuses.  Also noted were a mild rightward septal deviation and opacification of the bilateral middle meati with ethmoid bulla opacification.  The Veteran was diagnosed with nasal septal deviation, inferior turbinate hypertrophy, and chronic rhinosinusitis.  Surgery was scheduled for December 2005 to include septoplasty, inferior turbinoplasty, and bilateral functional endoscopic sinus surgery including maxillary antrostomies and partial ethmoidectomies.

In December 2005, the Veteran underwent bilateral maxillary antrostomies, bilateral anterior ethmoidectomy, bilateral inferior turbinoplasty, and septoplasty.  Post operative diagnoses included chronic rhinosinusitis and nasal obstruction with nasal septal deviation and bilateral inferior turbinate hypertrophy.  In January 2006, the Veteran was breathing well through his nose, which was draining well and without purulence.  He still complained of a frontal headache that came and went.  On physical examination, some polypoid changes were noted on the right lateral nasal wall, but there was no purulence.  The Veteran was placed on a medium steroid taper and advised to continue a nasal steroid spray and to start a saline spray.

In February 2006, the Veteran continued to complain of sinus pain and pressure.  He reported yellow drainage and a headache that was not relieved by Motrin and saline nasal spray.  Physical examination revealed tenderness over the frontal and maxillary sinuses and boggy nasal mucosa.  A 12-day course of antibiotics was prescribed.  In March 2006, the Veteran complained of occasional headaches but was breathing very well through his nose.  Some edema was noted in the right nasal cavity and there was no purulence.  The Veteran was noted to be doing well and was to continue the nasal saline spray and the nasal steroid spray.  In April 2006, the Veteran presented again with complaints of a sinus headache, pressure on the left side of his face, soreness of the left jaw, and post nasal yellow drainage.  Left maxillary sinusitis was diagnosed and antibiotics were prescribed.  

In June 2006, the Veteran complained of sinus congestion with pain to his forehead and face not relieved by taking Ibuprofen.  On physical examination of the nostrils, erythema was noted, as well as edema with dry crust, right greater than left.  There was also tenderness over the frontal and maxillary sinuses.  The Veteran was given a steroidal injection and prescribed prednisone taper doses and two weeks of antibiotic therapy.  The Veteran was seen again in July 2006, at which time he had complaints of a left-sided frontal headache and left-sided teeth pain.  Physical examination revealed enlarged inferior turbinates bilaterally with some moderate edema of the mucosa on the left greater than right.  Possible chronic sinusitis was diagnosed and a CT scan was ordered.  An August 2006 CT scan showed left-sided mucosal changes in the left maxillary sinus, almost identical to the previous CT scan (in October 2005).  The Veteran was somewhat reticent about surgery, so he was started on a three-week course of a steroidal nasal spray.

In September 2006, a VA otolaryngologist referred the Veteran to neurology as he was not convinced that the Veteran's headaches were sinogenic in nature.  In January 2007, a VA neurologist diagnosed chronic daily headaches secondary to analgesic overuse, insomnia, extremely poor vision with macular degeneration, and rule out obstructive sleep apnea.  Thereafter, in March 2007, May 2007, September 2007, and November 2007, the Veteran was treated for sinus symptoms, to include drainage, pain, pressure, and headaches.  He was prescribed a short-term course of antibiotics on three of those occasions and in November 2007, he was also advised to rest.  

In February 2008, the Veteran testified that he experienced daily headaches and had sinus treatment approximately three times per month.  He also reported receiving antibiotic treatment from the VA three times per month.  He indicated that he received all of his medical treatment at the VA.  

In June 2008 and December 2008, the Veteran was treated for sinus problems with corticosteroids and antibiotics.  In May 2009 and August 2009, the Veteran presented to the Emergency Room for acute episodes of chronic sinusitis where he was prescribed corticosteroids and antibiotics.  In October 2009, the Veteran was prescribed antibiotics and rest for sinusitis and in December 2009, he was prescribed antibiotics and corticosteroids.  A referral to an ear, nose, and throat specialist was also considered at that time.
 
Based on the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 30 percent rating, but not higher, effective March 10, 2004.  VA treatment records show that on March 10, 2004, the Veteran was prescribed a second round of antibiotic treatment after his sinus symptoms did not adequately respond to a first round of antibiotic treatment, and sinus surgery was recommended shortly thereafter.  VA treatment records from March 2004 to December 2009 show the Veteran to suffer from near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinuses, with infrequent purulence or crusting.  Although those VA treatment records do not show three or more incapacitating episodes of sinusitis per year as defined by VA regulations, or more than six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, they do document numerous non-incapacitating episodes manifested by headaches and pain and requiring prolonged antibiotic treatment.

The Board observes that the Veteran was prescribed antibiotics during a majority of his many VA treatments for his sinus disorder since March 2004 and underwent sinus surgery in December 2005.  The Board also notes that sinus surgery was first recommended in April 2004, and appears to have been suggested again in August 2006.  As the Veteran's sinus disability has manifested in frequent episodes that are non-incapacitating in nature but nevertheless require prolonged antibiotic treatment, the Board finds that, since March 2004, the sinus disability has more nearly approximated a 30 percent rating under the revised General Rating Formula for Sinusitis.  38 C.F.R. § 4.97 (2010).  

The Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 6510 of the "old" rating criteria for the period from March 10, 2004, to December 4, 2009, as the evidence does not show chronic osteomyelitis requiring repeated curettage or severe symptoms after repeated operations.  On the contrary, the evidence shows that the Veteran has had one sinus surgery in December 2005 and the evidence does not show chronic osteomyelitis.  Accordingly, the Board finds that a higher 50 percent rating is not warranted under Diagnostic Code 6510 of the old schedular rating criteria.  38 C.F.R. § 4.97 (1996).

With respect to the revised rating criteria, the Board similarly finds that the evidence does not support entitlement to a rating in excess of 30 percent for the period from March 10, 2004, to December 4, 2009.  The evidence does not show chronic osteomyelitis or purulent discharge or crusting after repeated surgeries.  Nor does the evidence show that the Veteran has had repeated surgeries due to his service-connected sinusitis.  He has only had one sinus surgery in December 2005.  The criteria under Diagnostic Code 6510 are conjunctive, not disjunctive.  Thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive and in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, in the absence of evidence of chronic osteomyelitis or repeated surgeries, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent under Diagnostic Code 6510 of the revised rating criteria.  38 C.F.R. § 4.97 (2010).

In considering entitlement to a rating in excess of 30 percent under relevant diagnostic codes for the period from March 10, 2004, to December 4, 2009, the Board finds that the preponderance of the evidence is against such a finding.  The evidence does not show atrophy of the infranasal structure with massive crusting, marked ozena, or anosmia to warrant a higher 50 percent rating under Diagnostic Code 6501 of the old schedular rating criteria for chronic atrophic rhinitis.  38 C.F.R. § 4.97 (1996).  Nor does the evidence show bacterial rhinitis with rhinoscleroma, Wegener's granulomatosis, or lethal midline granuloma, to warrant a higher rating under Diagnostic Codes 6523 and 6524 of the revised rating criteria.  38 C.F.R. § 4.97 (2010).  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent under relevant diagnostic codes of either the old schedular rating criteria or the revised schedular rating criteria. 

Next, the Board has considered whether a rating higher than 10 percent is warranted for the period from October 7, 1996, to March 10, 2004, and finds that the preponderance of the evidence is against such a finding.  As it relates to the rating criteria in effect prior to October 7, 1996, the evidence during the relevant period does not show severe sinusitis with frequently incapacitating recurrences, severe and frequent headaches, and purulent discharge or crusting reflecting purulence.  Indeed, the evidence from October 7, 1996, to March 10, 2004, does not show any incapacitating episodes or evidence of purulent discharge or crusting.  The Veteran denied a history of purulent discharge during his February 2004 VA examination and medical records dated from December 2000 to March 2004 are negative for subjective complaints or objective findings of purulence or crusting.  Additionally, those records show relatively infrequent treatment for sinus symptoms.  Accordingly, the Board finds that a rating higher than 10 percent is not warranted under Diagnostic Code 6510 of the old rating criteria for sinusitis for the period from October 7, 1996, to March 10, 2004.  38 C.F.R. § 4.97 (1996).  

With respect to the revised General Rating Formula for Sinusitis, the Board also finds that a rating higher than 10 percent is not warranted for the period from October 7, 1996, to March 10, 2004.  The evidence during the relevant period does not show any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  It is negative for purulence or crusting and shows, at most, treatment once a year for sinus symptoms.  In addition, the Veteran was prescribed antibiotics for his sinusitis on only one occasion during the relevant period.  Accordingly, the Board finds that a higher 30 percent rating is not warranted for the period from October 7, 1996, to March 10, 2004, under the revised General Rating Formula for Sinusitis.  38 C.F.R. § 4.97 (2010).

In considering other relevant diagnostic codes, the Board finds that a higher 30 percent rating is not warranted for the period from October 7, 1996, to March 10, 2004.  With respect to the old schedular rating criteria, the evidence from October 7, 1996, to March 10, 2004, does not show atrophy of the infranasal structure with moderate crusting and ozena.  Accordingly, a higher 30 percent rating is not warranted under Diagnostic Code 6501 of the old rating criteria for rhinitis.  38 C.F.R. § 4.97 (1996).  With respect to the revised schedular rating criteria, the record is negative for evidence of polyps, and therefore, a 30 percent rating under Diagnostic Code 6522 for allergic or vasomotor rhinitis is not warranted.  38 C.F.R. § 4.97 (2010).  Similarly, the record is negative for evidence of rhinoscleroma, and therefore a 50 percent rating is not warranted under Diagnostic Code 6523 for bacterial rhinitis.  38 C.F.R. § 4.97 (2010).  Finally, the evidence does not show granulomatous infection to warrant a higher rating under Diagnostic Code 6524.  38 C.F.R. § 4.97 (2010). 

The Board also acknowledges that, during the February 2008 Board hearing, the Veteran's representative asserted the Veteran's entitlement to a temporary 100 percent rating for the sinus surgery performed on the Veteran in December 2005.  The Board finds that such a rating is not warranted in this case.  The evidence does not show that the Veteran's December 2005 surgery necessitated at least one month of convalescence or resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, a necessity for house confinement, or necessity for continued use of a wheelchair.  38 C.F.R. § 4.30 (2010).  Furthermore, the Board finds that surgery did not result in hospitalization in excess of 21 days.  38 C.F.R. § 4.29 (2010).  Therefore, entitlement to a temporary 100 percent convalescence rating or hospitalization rating based on the December 2005 sinus surgery is denied.

Accordingly, the Board finds that the Veteran's service-connected sinusitis met the criteria for a 30 percent rating, but not higher, from March 10, 2004.  38 C.F.R. § 4.7 (2010).  The preponderance of the evidence is against a finding that a rating in excess of 10 percent was warranted for the period from October 7, 1996, to March 10, 2004, or that a rating in excess of 30 percent was warranted from March 10, 2004, to December 4, 2009.  38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the Period from December 4, 2009

Since December 4, 2009, the Veteran's sinus disability has been rated as 30 percent disabling.

In March 2010, the Veteran was afforded a VA examination during which he complained of constant and recurring nasal congestion, sneezing, post nasal drip, watery eyes, change in voice, headaches, sinus pain, and sinus tenderness.  He reported an average of five to six sinus infections a year.  His most recent infection was in January 2010, at which time he was prescribed a 21-day course of antibiotics.  The examiner noted the Veteran's history of sinus surgery and his prior courses of antibiotic and steroid therapy.  The Veteran's current treatment involved a regimen of nasal sprays, nasal steroid inhalants, cough medication, breathing medication, and allergy medication.  The examiner noted a history of perennial nasal allergy and a history of non-incapacitating episodes of sinusitis manifested by headaches, purulent drainage, and sinus pain.  The Veteran reported six non-incapacitating episodes a year that endured longer than two weeks.  There was no history of incapacitating episodes or osteomyelitis.  

On physical examination, there was 40 percent left nasal obstruction and 0 percent right nasal obstruction.  There was also evidence of sinus disease in the form of tenderness over the ethmoid sinus.  There were no nasal polyps, septal deviation, permanent hypertrophy of the turbinates, or rhinoscleroma.  A CT scan without contrast revealed postsurgical changes and mild sinus disease not significantly changed since the August 2006 CT scan.  The examiner diagnosed post bilateral antrostomies and bilateral ethmoidectomies; minimal ethmoid, left maxillary, and right frontal sinus mucosal thickening; sinusitis; and allergic rhinitis.  The examiner noted that the Veteran's sinus disorder had no effects on feeding and prevented sports, but otherwise had moderate effects on activities of daily living.

Thereafter, in May 2010, the Veteran received further treatment for his sinus disorder.  It was noted that in spite of the various medications the Veteran was taking for his sinus disorder, he was experiencing a severe flare up.  The Veteran did not feel that his prior sinus surgery had been helpful.  A corticosteroid injection was administered and the Veteran was prescribed antibiotics for sinusitis.  

Based on the foregoing evidence, although it appears that the Veteran suffers from near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinuses, the medical evidence of record does not show chronic osteomyelitis requiring repeated curettage or severe symptoms after repeated operations.  The March 2010 VA examination was negative for osteomyelitis or curettage, and the Veteran has only had one sinus surgery in December 2005.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent under Diagnostic Code 6510 of the old schedular rating criteria for sinusitis.  38 C.F.R. § 4.97 (1996).

The Board also finds that a rating higher than 30 percent is not warranted under the revised General Rating Formula for Sinusitis.  The evidence does not show purulent discharge or crusting after repeated surgeries.  The objective evidence since December 4, 2009, is negative for findings of purulence or crusting.  Nor does the evidence show that the Veteran has had repeated surgeries due to his service-connected sinusitis.  He has only had one sinus surgery in December 2005.  The criteria under Diagnostic Code 6510 are conjunctive, not disjunctive; thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive and in a statutory provision meant that all of the conditions listed in the provision must be met).  While the evidence shows that the Veteran continues to seek treatment for sinusitis, his condition is not shown to have increased in severity to the extent that a higher rating is warranted.  Thus, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 6510 of the revised rating criteria.  38 C.F.R. § 4.97 (2010).

Finally, the Board has considered whether a higher rating is warranted under relevant diagnostic codes and finds that the preponderance of the evidence is against such a finding.  The evidence does not show atrophy of the infranasal structure with massive crusting, marked ozena, or anosmia, to warrant a higher 50 percent rating under Diagnostic Code 6501 of the old schedular rating criteria for chronic atrophic rhinitis.  38 C.F.R. § 4.97 (1996).  Nor does the evidence show bacterial rhinitis with rhinoscleroma, Wegener's granulomatosis, or lethal midline granuloma, to warrant a higher rating under Diagnostic Codes 6523 and 6524 of the revised rating criteria.  38 C.F.R. § 4.97 (2010).

Accordingly, the Board finds that the overall disability picture does not meet or more nearly approximate the criteria contemplated for a schedular rating in excess of 30 percent under either the rating criteria in effect prior October 7, 1996, or the revised rating criteria.  38 C.F.R. § 4.7.  As the preponderance of the evidence is against the Veteran's claim for an increased rating for the period from December 4, 2009, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In reaching the above conclusions, the Board finds that referral for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  The evidence does not show that the sinus disorder causes a marked interference with employment.  Although the Veteran may have sought Emergency Room treatment on occasion, the evidence does not show that he has been hospitalized due to his sinusitis.  Although the Veteran's sinusitis has required surgery, surgery and repeated surgeries are specifically contemplated by the rating schedule.  Accordingly, the Board finds that the impairment resulting from the Veteran's sinusitis is appropriately compensated by the currently assigned schedular ratings and is the type of impairment envisioned by the current schedular ratings.  Thus, the Board finds that referral for consideration of an extraschedular rating is not warranted for any period on appeal.  38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and February 2004; rating decisions in April 2001, August 2005, and February 2007; statements of the case in June 2001 and February 2007; and a supplemental statement of the case in February 2003.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2010 supplemental statement of the case and January 2011 rating decision.

Moreover, the Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

A rating in excess of 10 percent for sinusitis for the period prior to October 7, 1996, is denied.

A rating in excess of 10 percent for sinusitis for the period from October 7, 1996, to March 10, 2004, is denied.

A 30 percent rating for sinusitis for the period from March 10, 2004, to December 4, 2009, is granted.

A rating in excess of 30 percent for sinusitis for the period from December 4, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


